CLARENCE SAMUELS,
v.
BRENDA ACKLIN, ARDC SPECIALIST, DAVID WADE CORRECTIONAL CENTER, JERRY GOODWIN, WARDEN AND JAMES LEBLANC, SECRETARY, DEPARTMENT OF CORRECTIONS.
No. 2009 CA 1279.
Court of Appeals of Louisiana, First Circuit.
February 17, 2010.
Not Designated for Publication
CLARENCE SAMUELS, Plaintiff/Appellant In Proper Person Clarence Samuels.
SUSAN WALL. GRIFFIN, Attorney for Defendant/Appellee James LeBlanc.
Before: PARRO, KUHN, and McDONALD, JJ.
McDONALD, J.
This appeal is of a judgment rendered in a prisoner suit on a petition for judicial review in the Nineteenth Judicial District Court, affirming the decision of the Louisiana Department of Public Safety and Corrections and dismissing the prisoner's appeal. Petitioner, Clarence Samuels, alleges that the sentence imposed by the trial court in the Twenty-Fourth Judicial District Court was not in conformance with the plea agreement under which he pled guilty to the crime of armed robbery. Alternatively, he seems to be arguing that the trial court, although sentencing him to a 15-year sentence, in fact "conditioned" the sentence on the prisoner only serving 85% of the fifteen years. Neither of these issues can be adjudicated in the Nineteenth Judicial District Court. Subject matter jurisdiction in the Nineteenth Judicial District Court under the facts at issue here is limited to review of decisions rendered pursuant to the Corrections Administrative Remedy Procedure.
After a thorough review of the record and the law applicable in this case, we affirm the judgment dated April 27, 2009, dismissing the appeal at plaintiffs cost. This opinion is issued in accordance with Uniform Court of Appeal, Rule 2-16.2.A(5)and (6).
AFFIRMED.